Moyer, C.J.
The certified questions presented to this court are as follows:
“(1) Is a helicopter a ‘motor vehicle’ under Ohio Revised Code § 4501.01 for purposes of the mandatory underinsured motorist coverage set forth in Ohio Revised Code § 3937.18?;
“(2) Does the word ‘land,’ incorporated by reference in the form Auto-Owners policy, impermissibly modify the words ‘motorized vehicle’ so as to eliminate UIM coverage mandated by Ohio Revised Code § 3937.18?”2
We answer both questions in the negative. The first question requires us to determine whether the term “motor vehicle” as it is used in R.C. 3937.18 includes helicopters. It is well established that “[i]n construing a statute, a court’s paramount concern is the legislative intent in enacting the statute. * * * In determining legislative intent, the court first looks to the language in the statute and the purpose to be accomplished.” State v. S.R. (1992), 63 Ohio St.3d 590, 594-595, 589 N.E.2d 1319, 1323. It is also well established that absent a specific statutory definition, words are to be given their usual, normal, and customary meaning. See R.C. 1.42.
The General Assembly did not define the term “motor vehicle” as used in R.C. 3937.18 and other sections of R.C. Title 39. “Motor vehicle” is defined in various sections of R.C. Title 45. However, these definitions specifically indicate the statutory provisions to which they apply. None refers to R.C. 3937.18 or to any other provision of R.C. Title 39. All but one of these definitions specifically limit a “motor vehicle” to something that can be operated on a highway or public road. See R.C. 4501.01, 4509.01, 4511.01, 4549.41. We have previously considered these definitions and their application to other nonspecified statutes. State v. Heins (1995), 72 Ohio St.3d 504, 651 N.E.2d 933.
In Heins, we held that in the absence of a definition specifically applicable to the statute at issue, the term “motor vehicle” did not include a State Highway Patrol helicopter. After reviewing the various definitions in R.C. Title 45 and reviewing the statutory scheme and context of those definitions, we concluded that the phrase “motor vehicle” is “generally meant to refer to land-operated vehicles.” State v. Heins, 72 Ohio St.3d at 508, 651 N.E.2d at 936. The United States Supreme Court has also held that in common usage, the term “vehicle” *345“calls up the picture of a thing moving on land.” McBoyle v. United States (1931), 283 U.S. 25, 26, 51 S.Ct. 340, 340, 75 L.Ed. 816, 818.
These cases are helpful but do not define the meaning of “motor vehicles” under the uninsured/underinsured motorist insurance (“UIM”) statute. The absence of a definition of “motor vehicles” in R.C. 3937.18 and conflicting definitions of- the term elsewhere in the Revised Code and in dictionaries of general usage create an ambiguity as to the meaning of the term “motor vehicle” in this context. Ambiguity in a statute should be resolved by examining the legislative intent of the statute.
R.C. 3937.18(A) mandates that an “automobile liability or motor vehicle liability policy of insurance insuring against loss resulting from liability imposed by law for bodily injury or death suffered by any person” with respect to “any motor vehicle registered or principally garaged in this state” must provide equal coverage for damage by an uninsured or underinsured “motorist.”
The legislative history on this statute is scant; however, the Summary of 1970 Enactments, Jan.-June 1970, 108th General Assembly, at 94 (Am.H.B. No. 620) states that the purpose of the original uninsured motorist statute was to make additional coverage available in “automobile insurance policies.” The purpose statement refers to the “driver at fault” and victims who are “injured by a driver.” “Driver” is not commonly used to refer to an owner or operator of a helicopter. Nowhere in the legislative history is there a reference to helicopters or other aircraft, or to any means of transportation that cannot be used upon a highway.
Further, in reviewing the legislative history of more recent amendments, it appears that this section is related to the financial responsibility laws in R.C. 4509.01 et seq. See Bulletin, 120th General Assembly of the State of Ohio (1993-1994), S.B. No. 20, in 145 Ohio Senate and House Journals Index and Appendix (1993-1994) 171. This relationship is further supported by the use of parallel language and terminology in R.C. 3937.18 and 4509.01. R.C. 3937.18 specifically applies to any “motor vehicle liability policy” of insurance. This same term is used and specifically defined in the financial responsibility statutes. A “motor-vehicle liability policy” of insurance as defined in R.C. 4509.01(L) is based upon a definition of “vehicle” that is limited to “device[s] by which any person or property may be transported upon a highway.” R.C. 4509.01(H). Thus, although this definition does not specifically apply to R.C. 3937.18 and, therefore, is not controlling, it lends support to the argument that the financial responsibility laws and the UIM statute are related in purpose and that the General Assembly intended them both to apply only to policies that insure against liability arising from the ownership or operation of “vehicles” that can be used for transportation on the highway. A helicopter cannot travel “upon a highway,” and we therefore *346hold that it is not a “motor vehicle” subject to a “motor vehicle liability policy of insurance” under R.C. 3937.18(A).
Accordingly, we answer both of the certified questions in the negative, holding that a helicopter is not a motor vehicle for purposes of Ohio’s mandatory UIM coverage under R.C. 3937.18. Because we hold that the statute does not require that insurance providers offer UIM coverage for vehicles that cannot be used on the highway, insurance providers may contractually limit UIM coverage to motorized land vehicles.3
F.E. Sweeney, Cook and Lundberg Stratton, JJ., concur.
Douglas, Resnick and Pfeifer, JJ., dissent.

. We note that both the Pacific Indemnity policy and the Auto Owners policy use the “land” vehicle restriction somewhere in their policies. We make no comment as to whether the restriction affects the UIM coverage in both, however.


. R.C. 3937.01 excludes insurance against “liability” arising out of the ownership, maintenance, or use of aircraft from the provisions of R.C. 3937.01 through 3937.16, but not from R.C. 3937.18. The dissent cites this exclusionary provision to support its contention that the General Assembly clearly intended for insurance against liability arising from the use of an aircraft to be included in R.C. 3937.18. However, this exclusion provides no such clarity. The aircraft exclusion in R.C. 3937.01 could apply to motor vehicle insurance policies under the designated sections, or it could apply to other forms of casualty insurance also covered under the specified sections. At best, this exclusion provision may lend support to the argument that the statutory scheme is ambiguous and does not, on its face, define whether the General Assembly intended the UIM statute to apply to aircraft. Once this ambiguity is recognized, we must still look to the legislative history to determine the intent of the General Assembly.